Name: 88/29/Euratom: Council Decision of 21 December 1987 adopting a revision of the multiannual research and training programme for the European Atomic Energy Community in the field of radiation protection (1985 to 1989)
 Type: Decision
 Subject Matter: electrical and nuclear industries;  research and intellectual property
 Date Published: 1988-01-21

 Avis juridique important|31988D002988/29/Euratom: Council Decision of 21 December 1987 adopting a revision of the multiannual research and training programme for the European Atomic Energy Community in the field of radiation protection (1985 to 1989) Official Journal L 016 , 21/01/1988 P. 0044 - 0045*****COUNCIL DECISION of 21 December 1987 adopting a revision of the multiannual research and training programme for the European Atomic Energy Community in the field of radiation protection (1985 to 1989) (88/29/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission, submitted after consulting the Scientific and Technical Committee (1), Having regard the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Considering that the Council, in its Decision 87/516/Euratom, EEC (4), concerning the framework programme for Community activities in the field of research and technological development (1987 to 1991), recognized the importance of an activity dealing with radiation protection; Whereas by Decision 85/200/Euratom (5), a multiannual research and training programme for the European Atomic Energy Community in the field of radiation protection (1985 to 1989) was adopted; whereas Article 3 of that Decision provides for a review of the programme; Whereas, in view of the severe radiological consequences of the Chernobyl reactor accident, it is in the interests of the Community to carry out research on the effects of this accident, to carry out an evaluation of its hazards and to develop methods to control and reduce adverse consequences of radiation to the general public, workers and the environment; Whereas the research covered by this Decision is an appropriate way of pursuing such action, HAS DECIDED AS FOLLOWS: Article 1 The research and training programme for the European Atomic Energy Community in the field of radiation protection as adopted by Decision 85/200/Euratom is hereby revised. Article 2 Supplementary research will be carried out as defined in the Annex hereto. Article 3 The funds estimated as necessary for the execution of the programme will be increased from 58 million to 68 million ECU. This increase of 10 million ECU will be used to conclude research contracts and for operational expenditure. Done at Brussels, 21 December 1987. For the Council The President B. HAARDER (1) OJ No C 302, 12. 11. 1987, p. 11. (2) OJ No C 13, 18. 1. 1988. (3) OJ No C 356, 31. 12. 1987. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 83, 25. 3. 1985, p. 23. ANNEX Research on the radiation protection programme, as set out in Decision 85/200/Euratom, will be supplemented to strengthen existing and to include additional research associated with: - the radiological consequences of the Chernobyl accident, - the preparedness for possible future accidents, and will concentrate on: 1. evaluation of the reliability and meaningfulness of long distance atmospheric transfer models; 2. evaluation of data on the transfer of radionuclides in the food chain; 3. feasibility of epidemiological studies on health effects in the population; 4. radiological aspects of nuclear accident scenarios; 5. underlying data for derived emergency reference levels; 6. improvement of practical countermeasures with respect to the agricultural and aquatic environment; 7. improvement of practical countermeasures with respect to the urban environment; 8. improvement of practical countermeasures with respect to preventive medication; 9. monitoring and surveillance in accidental situations; 10. treatment methodologies of exposed persons. This research will be carried out by contracts with institutes and universities in Member States.